 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK DARNELL HARRIS,                             No. 1:19-cv-01430-DAD-SKO (HC)
12                       Petitioner,                      ORDER MODIFYING BRIEFING
                                                          SCHEDULE
13           v.
14
      WARREN L. MONTGOMERY,
15
                         Respondent.
16

17

18          Petitioner is a state prisoner proceeding with counsel with a petition for writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254.

20          Petitioner filed the instant habeas petition on October 9, 2019. (Doc. 1.) On October 16,

21   2019, the Court issued an order setting a briefing schedule. (Doc. 6.) On December 12, 2019,

22   Respondent filed a motion to dismiss the petition for violation of the statute of limitations. (Doc.

23   12.) After being granted an extension of time, on January 21, 2020, Petitioner filed an opposition

24   to the motion. (Doc. 16.) On January 23, 2020, Respondent filed a motion for an extension of

25   time to file a reply to the opposition. (Doc. 17.)

26          In the opposition, Counsel for Petitioner states he is currently waiting for a declaration

27   from Petitioner in support of his request for equitable tolling. (Doc. 16 at p.4, fn.1.) Counsel

28   states he will provide the Court and Respondent with the declaration, but he does not know when
                                                          1
 1   the declaration will be available due to Petitioner’s incarceration. (Id.) In his motion,

 2   Respondent states he has no objection to Petitioner’s late submission of the declaration, but he

 3   requests an extension of fourteen days from the date Petitioner’s declaration is served.

 4            In light of the foregoing, the Court will extend time to allow Petitioner to file the

 5   declaration and for Respondent to file a reply; however, the Court cannot delay indefinitely.

 6   Therefore, a deadline of thirty (30) days will be set.

 7                                                   ORDER

 8            Based on the foregoing, the Court HEREBY ORDERS:

 9            1. Petitioner’s declaration is due thirty (30) days from the date of service of this Order;

10               and

11            2. Respondent’s reply is due fourteen (14) days from the date of service of Petitioner’s

12               declaration or the expiration of the thirty (30) day period for submission of the

13               declaration, whichever occurs first.

14
     IT IS SO ORDERED.
15

16   Dated:     January 24, 2020                                     /s/   Sheila K. Oberto            .
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
